 WILLIAMJ. BURNS INT'L DETECTIVEAGENCY, INC.447tion which would,in fact,be affectedby anyfurther stepswhich mightbe taken here.And finally, there is the fact that Local 816 has indeed disclaimedany further demand for the work in question. In these circumstances,as almost 3 years have passed since the events occurred, as the Em-ployer and the Union then involved no longer have any interest inthis proceeding or could in any way be affected byour decision, asthe present employer and the union of its employees are virtualstrangers to the alleged illegal conduct which formed the basis of thecharge in the first instance, and as the Respondent has abandonedany further claim to the disputed work, we shall quash the notice ofhearing and discontinue the entirecase.We are not hereby to betaken as passing judgment upon any of the contentions urged by theparties at any stage of the proceeding.[The Board quashed the noticeof hearing issued in this case.]The William J. Burns International Detective Agency, Inc.andL.HarryDadmun and Joseph F. Rodrigue,'PetitionersandIndependent Union of Plant Protection Employees.Case No.1-RD-376.September 5, 1961DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Louis Shuman, hearingofficer.The hearing officer's rulings madeat the hearingare freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Rodgers andFanning].Upon the entire record, the Board finds : 21.The Employer is engagedin commercewithin the meaning ofthe Act.2.The labor organizations involved claim to represent certainemployees of the Employer?The Union (IUPPE) 'resists the inter-iThe posthearing request of Petitioner Rodrigue to withdraw is denied inasmuch as.Copetitioner opposes this withdrawal.The fact that the latter may no longer be a mem-ber of the bargaining unit is immaterial under Section 9(c) (1) (A) of the Act.2 The motion to consolidate this proceeding with Case No. 2-RC-11954 is denied becausethe parties in the two cases are not the same.However, we take administrative noticeof the other proceeding.See paragraph 2, below.9The Petitioners assert that the Union,the certified bargaining agent for the employeeshere concerned,isno longer the bargaining representative as defined in Section 9(a) ofthe Act.From the record it appears that the Union was certified by the Board on May 12,1960, as International Independent Union of Plant Protection Employees.138 NLRB No. 51. 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDvention of the International Union of Police and Protection Employ-ees-Independent Watchmen's Association, contending that it is nota labor organization; that its showing of interest is fraudulent andactually indicates a showing for it, the IUPPE, because of the simi-larity of initials and insignia; and that the IUPPE-IWA has repre-sented itself to be the IUPPE.At the close of the hearing IntervenorIUPPE-IWA withdrew from its stipulation that the IUPPE is alabor organization.As the record contains testimony that employeesparticipate in each organization and that each exists for the purposeof dealing with employers concerning employee wages and other con-ditions of employment, we find that both are labor organizationswithin the meaning of the Act.Thus the fact that the IWA consti-tution provides for locals rather than "subdivisions" such as theIUPPE-IWA, is not pertinent to our conclusion the the IUPPE-IWA is a labor organization. For the reasons set forth in ourdecision issuing this day involving employees of this same EmployerinNew York City, 138 NLRB 449, we find that the tactics ofthose who spearheaded organization of the IUPPE-IWA, includingthe use of confusing initials and insignia,4 although deplorable, donot warrant our denying,the Board's machinery to the resulting labororganization in the circumstances.We also note that no adminis-trative determination on the showing and fronting issues was soughtcollateral to this proceeding.3.A question concerning commerce exists concerning the repre-sentation of certain employees of the Employer, within Section9(c) (1) and Section 2(6) and (7) of the Act.4.All parties except the Union, which took no position, agree thatthe contract unit in which the Union was certified is appropriate.This has included regular part-time guards, which has been inter-preted as including those who work 8 hours or more a week, averagedmonthly, and has excluded irregular part-time guards who work lessthan 8 hours a week averaged monthly. Investigators have beenexcluded from the unit.As to them the record shows that they areplainclothesmen who have separate supervision and no contact withguards as such.Sergeants have also been included in the unit.As to them we notetestimony that in emergencies those working in the western part ofthe State may interview and recommend hire. It also appears thatsergeants may assign overtime.We do not consider this limited evi-dence concerning supervisory authority sufficient for a finding thatsergeants are supervisors within the meaning of the Act, and, accord-ingly, we shall include them in the unit.*The authorization card with blue shield imprint, which was rejectedas anexhibit inthiscase, is the sameas that admittedin evidencein the New York representation casenow issuing. WILLIAM J. BURNS INT'L DETECTIVE AGENCY, INC.449We find that the following employees constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Sec-tion 9 (b) of the Act.All full-time guards employed by the Employer at its Boston,Massachusetts, branch office, including regular part-time guardsand sergeants, but excluding all other employees, office clericalemployees, investigators, inspectors, dispatchers, irregular part-time guards, and supervisors as defined in the Act.5.The Intervenor requests and the Union objects to a mail ballot.In accord with our general practice, we leave this determination tothe discretion of the Regional Director.[Text of Direction of Election omitted from publication.]The William J. Burns International DetectiveAgency,Inc.'andInternationalUnion of Police and Protection Employees-IndependentWatchmen'sAssociation,Petitioner.CaseNo.2-RC-11954.September 5, 1962DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the National LaborRelations Act, a hearing was held before Robert E. Harding, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed?Pursuant to the provisions of Section 3(b) of the Act,the Boardhas delegated its powers in connection with this case to a three mem-ber panel[Chairman McCulloch and Members Rodgers and Fanning].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent certain em-ployees of the Employer.At the hearing Intervenor Local 238,3 which'The Employer's name appears as amended at the hearing.2 The hearing officer referred to the Board various motions as follows:a motion to con-solidate this proceeding with a decertification proceeding involving employees of thisEmployer in the First Region(Case No. 1-RD-376)which is hereby denied because thesame parties are not involved in both proceedings;a motion to request the Board to takejudicial or administrative notice of the record in the decertification proceeding,which ishereby granted;and a motion that the Board enforce a subpena for a Massachusettsresident, Collins,who is an officer of Local 14 of the Boston Union,which is hereby deniedinasmuch as the testimony sought from this witness concerning merger is not relevant inview of our determination in paragraph 2 of this Decision.8Security and Protective Employees Union, Local 238, Building Service EmployeesInternational Union,AFL-,CIO, herein referred to as Intervenor Local 238, was allowedto intervene based upon its contract interest.International Guards' and Watchmen'sUnion, Independent,was allowed to intervene based upon its showing of interest.SpecialOfficers and Guards Union,Local 177,Building Service Employees International Union,138 NLRB No. 52.